COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF J.A.G., 


A MINOR CHILD.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00267-CV

Appeal from the

388th Judicial District Court

of El Paso County, Texas 

(TC# 91-13155)




MEMORANDUM  OPINION

	Pending before the Court is a motion by Appellants Maria Esther Mora and The El Paso
County Domestic Relations Office to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(2). 
The parties represent that neither Appellants desire to pursue the appeal.  Appellants have
complied with the requirements of Rule 42.1(a)(2).  Having considered the motion, we are of the
opinion that it should be granted.  The appeal is dismissed.  Costs will be taxed against
Appellants.  See Tex.R.App.P. 42.1(d).


November 6, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.